FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA OCT 08 2019
3 Clerk, U.S. District and
JOIM. KELLY, Bankruptcy Courts
Plaintiff, )
) Civ. No. 19-2567 (UNA)
)
COMMONWEALTH OF VIRGINIA, e7 al., )
)
Defendants. )

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff's application for leave to proceed
in forma pauperis and pro se complaint. The Court will grant the in forma pauperis application and
dismiss the case because the complaint fails to meet the minimal pleading requirements of Rule 8(a) of

the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 |
Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires complaints to
contain “(1) a short and plain statement of the grounds for the court’s jurisdiction [and] (2) a short and
plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft
v, Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule
8 standard ensures that defendants receive fair notice of the claim being asserted so that they can prepare
a responsive answer and an adequate defense and determine whether the doctrine of res judicata applies.

Brown vy. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff begins by identifying herself as ‘ta class member in the United States v. Wells Fargo
discrimination case[.]” Compl. {| 1. In addition to her intention to “supplement the case against Wells
Fargo Home Mortgage in regards to housing discrimination [and] employment discrimination,” id. § 2,

plaintiffalso intends to “submit... evidence of discriminatory conduct by the Commonwealth of Virginia,
Virginia Department of Health Professions Board of Nursing,” and four individuals, id. 4.5. Missing from
her complaint and its many exhibits is a short and plain statement showing that plaintiff is entitled to relief
of any kind. The complaint also is deficient because it does not state a basis for this Court’s jurisdiction.
As drafted, plaintiffs complaint fails to meet the minimal pleading standard set forth in Rule 8(a).
Therefore, the Court will dismiss the complaint and this civil action without prejudice. A separate order

accompanies this Memorandum Opinion.

DATE: October +X 2019 M. fo

CHRISTOPHER R. COOPER
United States District Judge
